     Case 2:19-cv-00193-TBM-MTP Document 156 Filed 01/25/21 Page 1 of 11




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            EASTERN DIVISION


PENNYMAC LOAN SERVICES, LLC,                  CIVIL ACTION
                                              Case No: 2:19-cv-00193-TBM-
                            Plaintiff,        MTP

        -vs-

INNOVATED HOLDINGS, INC. dba                  MEMORANDUM IN SUPPORT
SITCOMM ARBITRATION                           OF PLAINTIFF PENNYMAC
ASSOCIATION; MARK MOFFETT;                    LOAN SERVICES, LLC’S
SANDRA GOULETTE; RONNIE                       MOTION TO STRIKE EEON’S
KAHAPEA; MARK JOHNSON, KIRK                   PLEADINGS
GIBBS; BRETT “EEON” JONES aka
EEON aka BRETT JONES aka BRETT
TORIANO JONES-THEOPHILIOUS aka
BRETT RANDOFF TORIANO KEEFFE
HENRY KANA-SHAPHEL
HITHRAPPES JONES-THEOPHILUS fka
KEEFE BRANCH; and RANCE MAGEE,

                            Defendants.



    MEMORANDUM IN SUPPORT OF PENNYMAC LOAN SERVICES,
        LLC’S MOTION TO STRIKE EEON’S PLEADINGS




                                          1
136044.01923/125087063v.2
     Case 2:19-cv-00193-TBM-MTP Document 156 Filed 01/25/21 Page 2 of 11




        COMES NOW, the Plaintiff, PennyMac Loan Services, LLC (“PennyMac”

or “Plaintiff”), by and through counsel, and files this Memorandum in Support of its

Motion to Strike, showing unto the Court the following:

                                INTRODUCTION

        Plaintiff PennyMac Loan Services, LLC (“PennyMac”) brought this lawsuit

against Defendant Sitcomm Arbitration Association (“Sitcomm”) as well as

various individual co-conspirators, including defendant Brett “Eeon” Jones

(“Eeon”). Eeon is alleged to market himself as the founder of Sitcomm, and to

have participated in a scheme to disseminate fabricated arbitration awards and

encourage consumers to file them in federal court in an attempt to reduce them to

judgment. After being served with PennyMac’s First Amended Complaint

(“FAC”), Eeon failed to file a timely response. As a result, PennyMac filed an

Application to the Clerk for an Entry of Default Regarding Eeon, which the Court

has entered. (D.E. 92.) Thereafter, on January 4, 2021, defendant Brett “Eeon”

Jones (“Eeon”) filed three (3) pleadings that are the subject of this Motion to

Strike: (1) his “Address Change Update Change of Venue Demand” (“Motion for

Change of Venue”) (D.E. 144, 01/04/2021); (2) a duplicate of D.E. 144, “Address

Change Update Change of Venue Demand” (D.E. 145, 01/04/2021); and (3) his

“Clarification and Documentation of the Record” (“Clarification”) (D.E. 146,
                                          2
136044.01923/125087063v.2
     Case 2:19-cv-00193-TBM-MTP Document 156 Filed 01/25/21 Page 3 of 11




01/04/2021). However, all of these filings are improper as Eeon is in default.

Eeon may not file any documents or appear in this action without first obtaining

relief from the default from this Court. Therefore, PennyMac respectfully requests

that the Court strike Eeon’s Motion for Change of Venue and Clarification in their

entirety.

                 PROCEDURAL HISTORY RELEVANT TO EEON

        1.      On December 11, 2019, PennyMac filed the Complaint initiating this

matter. D.E. 1.

        2.      On February 19, 2020, Eeon filed a motion to intervene in the case,

which the Court denied on March 26, 2020. D.E. 37, 50.

        3.      On June 5, 2020, defendants Sitcomm Arbitration Association

(“Sitcomm”), Sandra Goulette, Ronnie Kahapea, Mark Johnson, Kirk Gibbs,

Alaric Scott, and non-party Eeon filed a handwritten motion to dismiss. D.E. 54.

The Court ordered the document stricken on the basis that it was not a properly

authorized filing, in part because Eeon is not licensed to practice law in the Court.

D.E. 56. The Court also indicated that, should Eeon continue to submit

unauthorized filings to the Court, he could be subject to sanctions. Id.

        4.      On August 10, 2020, PennyMac filed its First Amended Complaint

(“FAC”), naming additional defendants, including, among others, Eeon. D.E. 83.
                                            3
136044.01923/125087063v.2
       Case 2:19-cv-00193-TBM-MTP Document 156 Filed 01/25/21 Page 4 of 11




        5.      On October 9, 2020, the Court entered default as to Eeon, and others.

D.E. 92.

        6.      On November 30, 2020, Eeon, purportedly on behalf of himself, and

defendants Moffett, Gibbs, and Rance Magee (“Magee”) filed a “Challenge to

Courts [sic] Jurisdiction; Counterclaim . . ; Motion to Dismiss Opposition

Complaint” (“Motion”). D.E. 98.

        7.      On December 15, 2020, Eeon filed an “Affidavit in the Form of a

Petition for Declaratory Judgment” (“Affidavit”) and “Untimely Filing, Default

Having Been Requested, Failure of Due Process” (“Default Request”). D.E. 103,

106.

        8.      On December 21, 2020, PennyMac moved to dismiss the Motion,

Affidavit, and Default Request and, in the alternative, moved to strike the Affidavit

and deny the Default Request. D.E. 109. PennyMac’s motion is still pending

before the Court.

        9.      On January 4, 2021, Eeon filed three (3) pleadings that are the subject

of this Motion to Strike: (1) the Motion for Change of Venue (D.E. 144,

01/04/2021); (2) a duplicate of the Motion for Change of Venue (D.E. 145,

01/04/2021); and (3) the “Clarification. D.E. 144, 145, 146.


                                            4
136044.01923/125087063v.2
     Case 2:19-cv-00193-TBM-MTP Document 156 Filed 01/25/21 Page 5 of 11




                                     ARGUMENT

        10.     It is clear and beyond dispute that Eeon’s filings are untimely, as

reflected by the Clerk’s Entry of Default. D.E. 92.

        11.     Additionally, the filings are non-sensical and rife with inflammatory,

false allegations. For example, in the Motion for Change of Venue (and duplicate

Motion for Change of Venue) [D.E. 144, 145], Eeon references an

“Acknowledgement of Judicial Misconduct,” and claims that the court has

“continued to attempt ‘to short-cut the process and decide the arbritrability process

themselves.’” Eeon also notes the change in his address from a California State

prison to an address in Las Vegas, Nevada and claims that documents greater than

15 pages will be accepted in electronic media format only. Contrary to Eeon’s

assertion, PennyMac will continue to abide by the Federal Rules of Civil Procedure,

including Rules 4 and 5, in connection with its filing and service of documents in

this action.

        12.     Similarly, Eeon’s Clarification filing references an “on-going

conspiracy,” and claims that the “clerk has falsified and tampered with the official

record of the court,” that the previously-filed affidavit will be sent “for analysis, to

test for fingerprints, the video survalience [sic] records of the court . . .,” that “via a

phone call, it has been documented that the court is attempting to shield itself from
                                            5
136044.01923/125087063v.2
     Case 2:19-cv-00193-TBM-MTP Document 156 Filed 01/25/21 Page 6 of 11




conspiracy allegations,” and states that “he trust[s] Jehovah, so what I will do is keep

hitting til it hit the white meat, and go til I reach bone marrow.”

        13.     The law is equally clear that, after default was entered by the Clerk,

Eeon should not have filed his Motion for Change of Venue, Clarification, or any

other pleading, until he obtained leave of Court or until he obtained relief from the

Clerk’s Entry of Default by filing a Motion to Set Aside the Entry of Default against

him pursuant to F.R.C.P. 55(c). Lamarr v. Chase Home Finance, LLC, 2008 WL

4057208, at *1-2 (N.D. Miss. Aug. 26, 2008). The Clerk’s Entry of Default prohibits

the defaulting party from entering any appearance or defense in an action without

further Court order. Lamarr v. Chase Home Finance, LLC, at *1 (citing Robbins v.

Walker, 2008 WL 341658, at *1 (S.D. Miss. Feb. 5, 2008)). See also U.S. ex rel

Mid State Const. Co., Inc. v. Traveler’s Cas. and Surety Co., 2013 WL 4787378

(S.D. Miss. Sept. 6, 2013).

        14.     Eeon did not obtain leave of Court to file these pleadings, nor did he

obtain an Order setting aside the Entry of Default allowing him to file these

pleadings.

        15.     Federal Rule of Civil Procedure 55(c) provides that a Court “may set

aside an entry of default for good cause, and it may set aside a final default judgment

under Rule 60(b).” Eeon has not advanced any argument that the default should be
                                            6
136044.01923/125087063v.2
     Case 2:19-cv-00193-TBM-MTP Document 156 Filed 01/25/21 Page 7 of 11




set aside for “good cause”. Federal Sav. and Loan Ins. Corp. v. Kroenke, 858 F.2d

1067, 1069 (5th Cir. 1988). Further, Eeon has not offered any proof that he timely

filed, or attempted to file, any responsive pleading.

        16.     Nor has Eeon advanced any meritorious defense to the claims asserted.

As this Court may be aware, Eeon has been involved in other sham arbitration

proceedings in various courts, and this case is no different. See, e.g., Satcomm v.

PayPal, No. 5:19-mc-10-MTT, 2020 U.S. Dist. LEXIS 57425, at *9 (M.D. Ga. Apr.

1, 2020).

        17.     Finally, PennyMac submits its Motion to Strike should be granted,

consistent with the Court’s prior ruling in this case dated February 4, 2020, wherein

it entered an Order, sua sponte, striking untimely filings by co-defendant Mark

Moffett. D.E. 31, 02/04/2020.

                                   CONCLUSION

        18.     As set forth herein, PennyMac’s Motion to Strike is well-taken and

should be granted. The Court recognized that Eeon is in default, and the Clerk

properly entered default against him. Eeon was required to obtain leave of Court

prior to filing his pleadings, but did not; nor did Eeon obtain an Order setting aside

the default entered against him.        Eeon’s repeated filings in this matter are

procedurally, legally, and factually insufficient, and offer no basis for the relief
                                           7
136044.01923/125087063v.2
     Case 2:19-cv-00193-TBM-MTP Document 156 Filed 01/25/21 Page 8 of 11




requested. Lastly, striking Eeon’s pleadings will be consistent with the Court’s prior

orders.

        WHEREFORE, PREMISES CONSIDERED, PennyMac Loan Services, LLC

respectfully requests this Court to enter an Order striking the Motion for Change of

Venue, duplicate Motion for Change of Venue, and Clarification filed by defendant

Eeon on January 4, 2021.



 Dated:          January 25, 2021

                                           Respectfully submitted,


                                       /s/ Jessica A. McElroy
                                       Cheryl S. Chang (admitted pro hac vice)
                                       chang@blankrome.com
                                       Nicole Bartz Metral (admitted pro hac vice)
                                       nbmetral@blankrome.com
                                       Jessica A. McElroy (admitted pro hac vice)
                                       jmcelroy@blankrome.com

                                       BLANK ROME LLP
                                       2029 Century Park East, 6th Floor
                                       Los Angeles, California 90067-2907
                                       Telephone: 424.239.3400
                                       Facsimile: 424.239.3434

                                       Harris F. Powers III
                                       hpowers@upshawwilliams.com
                                       Steven C. Cookston
                                       scookston@upshawwilliams.com
                                          8
136044.01923/125087063v.2
     Case 2:19-cv-00193-TBM-MTP Document 156 Filed 01/25/21 Page 9 of 11




                                   Upshaw, Williams, Biggers & Beckham,
                                   LLP
                                   309 Fulton Street
                                   Post Office Drawer 8230
                                   Greenwood, MS 38935-8230
                                   Telephone: 662.455.1613
                                   Facsimile: 662.453.9245

                                   Counsel for Plaintiff




                                      9
136044.01923/125087063v.2
    Case 2:19-cv-00193-TBM-MTP Document 156 Filed 01/25/21 Page 10 of 11




                                PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
      I am employed in the county of Los Angeles, State of California. I am over
the age of 18 and not a party to the within action; my business address is BLANK
ROME LLP, 2029 Century Park East, 6th Floor, Los Angeles, California 90067.
On January 15, 2021, I served the foregoing document(s): MEMORANDUM IN
SUPPORT OF PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S
MOTION TO STRIKE EEON’S PLEADINGS, on the interested parties in this
action addressed and sent as follows:

                            SEE ATTACHED SERVICE LIST
  BY ENVELOPE: by placing  the original  a true copy thereof enclosed in
   sealed envelope(s) addressed as indicated and delivering such envelope(s):
  BY CERTIFIED MAIL: I caused such envelope(s) to be deposited in the
   mail at Los Angeles, California with postage thereon fully prepaid to the office
   or home of the addressee(s) as indicated. I am “readily familiar” with this
   firm’s practice of collection and processing documents for mailing. It is
   deposited with the U.S. Postal Service on that same day, with postage fully
   prepaid, in the ordinary course of business. I am aware that on motion of party
   served, service is presumed invalid if postal cancellation date or postage meter
   date is more than one day after the date of deposit for mailing in affidavit.
  BY E-MAIL OR ELECTRONIC TRANSMISSION (EMAIL): Based on a
   court order or an agreement of the parties to accept service by e-mail or
   electronic transmission, I caused the document(s) listed above to be
   transmitted to the person(s) at the e-mail address(es) as indicated. I did not
   receive, within a reasonable time after the transmission, any electronic
   message or other indication that the transmission was incomplete or
   unsuccessful.
  BY FEDEX: I caused such envelope(s) to be deposited in a box or other
   facility regularly maintained by FedEx, an express service carrier, or delivered
   to a courier or driver authorized by said express service carrier to receive
   documents in an envelope designated by the said express service carrier,
   addressed as indicated, with delivery fees paid or provided for, to be
   transmitted by FedEx.

        Executed on January 25, 2021, at Los Angeles, California.


                                             Hannah No

                                        10
136044.01923/125087063v.2
    Case 2:19-cv-00193-TBM-MTP Document 156 Filed 01/25/21 Page 11 of 11




                               SERVICE LIST
      Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al.;
                      Case No. 2:19-cv-00193-KS-MTP
 BY CERTIFIED MAIL:
 Ronnie Kahapea                           Defendant
 P.O. Box 875
 Volcano, HI 96785

 BY FEDEX:
 Mark Johnson                             Defendant
 451 May Lane
 Louisa, VA 23093
 Kirk Gibbs                               Defendant
 4115 Lawrenceville Rd.
 PMB 8119
 Lilburn, GA 30047
 Sandra Goulette                          Defendant
 3007 Crescent Hill Drive
 Laurel, MS 39440
 Mark Moffett                             Defendant
 345 Coon Jeffcoat Road
 Soso, MS 39480
 Rance Magee                              Defendant
 11294 Rose Road
 Emmett, MI 48022
 Innovated Holdings, Inc. dba             Defendant
 Sitcomm Arbitration Assocation
 C/O Registered Agents, Inc.
 30 N. Gould Street, Suite R
 Sheridan, WY 82801
 Brett “Eeon” Jones                       Defendant
 304 South Jones Boulevard
 Unit Eeon-1967
 Las Vegas, NV 89107



                                        11
136044.01923/125087063v.2
